Title: Abigail Adams to John Adams, 23 September 1776
From: Adams, Abigail
To: Adams, John


     
      
       Sepbr. 23 1776
      
     
     There are perticuliar times when I feel such an uneasiness, such a restlessness, as neither company, Books, family Cares or any other thing will remove, my Pen is my only pleasure, and writing to you the composure of my mind.
     I feel that agitation this Evening, a degree of Melancholy has seazd my mind, owing to the anxiety I feel for the fate of our Arms at New York, and the apprehensions I have for your Health and Safety.
     We Have so many rumours and reports that tis imposible to know what to Credit. We are this Evening assurd that there has been a field Battle between a detachment of our Army commanded by General Miflin and a Detachment of British Troops in which the Latter were defeated. An other report says that we have been obliged to Evacuate the city and leave our cannon, Baggage &c. &c. This we cannot credit, we will not Believe it.
     Tis a most critical day with us. Heaven Crown our arms with Success.
     Did you ever expect that we should hold Long Island? And if that could not be held, the city of New York must lie at their mercy. If they command New York can they cut of the communication between the Colonies?
     Tho I sufferd much last winter yet I had rather be in a situation where I can collect the Truth, than at a distance where I am distressd by a thousand vague reports—
     
      War is our Buisness, but to whom is Give’n
      To die, or triumph, that determine Heav’n!
     
     I write you an abundance, do you read it all? Your last Letters have been very short. Have you buried, stifled or exausted all the—I wont ask the question you must find out my meaning if you can.
     I cannot help smileing at your caution in never subscribeing a Letter, yet frank it upon the outside where you are obliged to write your name.
     I hope I have a Letter by Saturdays Post. You say you are sometimes dissapointed, you can tell then How I feel. I endeavour to write once a week.
     Poor Barrel I see by the paper is dead. So is our Neighbour Feild.
    